Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lawrence Kelly on 1/26/2021.

The application has been amended as follows: 

(Amended)  An end effector configured to form a composite ply onto a contoured tool surface, such that the end effector comprises:
	a nosepiece that comprises: a single continuous elongated form, and a compliancy that adjusts to form the composite ply down against the contoured tool surface;
	a plurality of nosepiece drives, each nosepiece drive in the plurality of nosepiece drives 
coupled, respectively, with a section of the nosepiece along its length via a nosepiece coupling; and
	a plurality of actuators respectively coupled with the plurality of nosepiece drives, each actuator of the plurality of actuators being configured to displace, respectively, the section of the nosepiece, such that each actuator, respectively, comprises:
		a pinion gear driven by the actuator and coupled to a gear rack; and 
		a piston that separates a chamber configured as a cushion side of the actuator from a second chamber configured to apply force by the actuator to the nosepiece.

4.	(Canceled)

Claims 9-14 are rejoined for reasons given below.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The limitation in claim 1 of the pinion gear racks coupled with the pistons and actuators teach over the prior art.  Further, the track and channel arrangements of claims 9 and 15 also teach over the prior art.  Claim 9 was rejoined due to having limitations of claims 1 and 15 that were found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY M GAMBETTA whose telephone number is (571)272-2668.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KELLY M. GAMBETTA
Primary Examiner
Art Unit 1715



/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715